         Case 1:19-cv-05081-PGG Document 24 Filed 11/19/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ERIC ROGERS,

                            Plaintiff,
                                                                   ORDER
              - against -
                                                             19 Civ. 5081 (PGG)
 SOHO SUSHI, INC. AND ANDRE
 GRABOWICZ,

                            Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the parties submit a status letter and Case

Management Plan for this action in accordance with the Individual Rules of Practice of Judge

Paul G. Gardephe VII. B. no later than November 30, 2020.

              It is further ORDERED that the status conference scheduled for November 19,

2020 is adjourned to December 10, 2020 at 9:45 a.m.

Dated: New York, New York
       November 19, 2020
